SOrder unanimously affirmed with costs. Memorandum: The Hearing Examiner determined that respondent had willfully violated Family Court’s child support order but concluded that respondent could not be penalized for that violation because he had not been given the statutory warning notice (see, Family Ct Act § 453 [b]). We reject respondent’s contention that the finding of a willful violation was not supported by sufficient evidence. The record supports the Hearing Examiner’s determination that respondent had the resources to make the required child support payments but that he chose instead to apply his funds elsewhere, in disregard of the court’s order and his daughter’s welfare.
Respondent also contends that it was a denial of his right of due process for the Hearing Examiner to entertain the violation petition while deferring respondent’s petition for modification of the prior child support order. Respondent did not raise that contention in his objections to the Hearing Examiner’s order, thereby failing to exhaust Family Court procedures. That contention, therefore, is beyond the scope of appellate review (see, Matter of O’Leary v O’Leary, 139 AD2d 744; Matter of Werner v Werner, 130 AD2d 754; see also, Family Ct Act § 439 [e]). (Appeal from Order of Oswego County Family Court, Roman, J.—Child Support.) Present—Green, J. P., Pine, Boomer, Davis and Boehm, JJ.